DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
BURI et al., one of the closest prior art of record, fails to teach a particulate moist calcium carbon containing material, said material i) having a moisture content of more than 65 wt% and wherein the calcium carbonate and hydrophobizing agent containing material has a moisture sorption of less than 0.5 mg/g. 
BURI teaches at least one calcium carbonate containing mineral filler is  a material produced by dry grinding followed by aqueous low solids wet grinding at 10 wt% to 30 wt% solid material content, thermal or mechanical concentration to 40 wt% to 60 wt% solid material content and subsequent drying [0088]. Step (c) further comprises contacting said at least one mineral filler od step (a) with the groups consisting of stearic acid, behenic acid, palmitic acid, myristic acid, capric acid, and etc. [0065]. The grinding of the at least one calcium carbonate containing mineral filler is preferably carried out in absence of a dispersing agent [0089]. However, BURI is silent to the claimed moisture content and the moisture sorption of the present invention. Therefore, BURI fails to disclose or render obvious the present invention.

CALHOUN et al, one of the closest prior art of record, fails to teach a particulate moist calcium carbon containing material, said material i) having a moisture content of more than 65 wt% and wherein the calcium carbonate and hydrophobizing agent containing material has a moisture sorption of less than 0.5 mg/g.
CALHOUN teaches a method of producing a coated particulate material by treating the particles with hydrophobizing treatment agents including stearic acid, behenic acid, palmitic acid, and etc. ([0052-0053]) which does not satisfy the claim limitations of the present invention. Therefore, CALHOUN fails to disclose or render obvious the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763